DETAILED ACTION
This Office Action is a Response to Applicant’s Arguments and Amendment submitted 05/17/2021.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 10, 11, 13-15, 23, and 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voegele (US Pat. No. 6,425,903 B1) (previously of record).
Regarding claim 1, Voegele discloses a surgical clip and clip applicator system, comprising: at least one clip 10 (Figs. 1-3) comprising: first and second opposing sides 12, 13 (Figs. 1-3) extending from a top portion 11 (Figs. 1-3), wherein the first and second opposing sides 12, 13 terminate at first and second tips 19, 20 (Figs. 1-3) positioned below the top portion with a first distance between the first and second tips 19, 20, thereby placing the clip in a closed resting position (Figs. 1-4); wherein edges of the top portion 11 and the first and second opposing sides 12, 13 forming opposing front and back faces at least substantially perpendicular to the first and second opposing sides 12, 13; a first groove 37 (Figs. 1-3) formed in the first side 12, the first groove 37 extending from the front face to the back face, the first groove 37 having a top inner surface formed by a bottom surface of a region of the top portion 11 extending over the first side 12 (best seen in Fig. 2); and a second groove 38 (Figs. 1-3) formed in the second side 13, the second groove 38 extending from the front face to the back face, the second groove 38 having a top inner surface formed by a bottom surface of a region of the top portion 11 extending over the second side 13 (best seen in Fig. 2), where the first groove 37 is substantially parallel to the second groove 38 and wherein the first and second grooves 37, 38 are substantially perpendicular to the front and back faces at a region of the front and back faces adjacent to the first and second tips (Figs. 1-3); and a clip applicator 31 (Figs. 4-9) having inwardly turned tracks 34 (Figs. 4-9) at an end of the clip applicator 31; wherein the first and second grooves 37, 38 are each configured to engage the inwardly turned tracks 34 of the clip applicator 31 such that, when a force is applied to the clip (via pushing member/actuator 35 - Figs. 7-9), the first and second sides 12, 13 bend outwardly away from each other (Figs. 7-9), thereby increasing the distance between the tips 19, 20 to a second distance between the tips 19, 20 (Figs. 8-9), wherein the second distance between the tips is greater than the first distance (first distance seen in Fig. 4) between the tips, thereby placing the clip in an open position.
Regarding claim 2, Voegele further discloses wherein the first and second grooves 37, 38 are each configured to engage inwardly turned tracks 34 at an end of the clip applicator 31 such that when a push rod 35 of the clip applicator 31 is used to apply pressure to the top portion 11, the first and second sides 12, 13 bend outwardly away from each other (Figs. 7-9), thereby increasing the distance between the tips 19, 20 to the second distance between the tips 19, 20 (Fig. 9).  
Regarding claim 3, Voegele further discloses wherein the first and second grooves 37, 38 are each configured to engage inwardly turned tracks 34 of the clip applicator 31, where a distance between the inwardly turned tracks 34 decreases at an end of the clip applicator 31 (tracks curve inward at the distal end of applicator 31), such that when a force is applied to the top portion of the clip, the clip moves within the tracks toward the end of the clip applicator 31 thereby increasing the distance between the tips 19, 20 to the second distance between the tips (Figs. 7-9).  
Regarding claim 7, Voegele further discloses wherein the region of the top portion 11 extending over the first side 12 forms two opposing wings extending a non- zero distance beyond the first and second sides so that a length of the top portion is greater than a length between an outer surface of the first side and an outer surface of the second side (see annotated Fig. 2 below - d1>d2).  

    PNG
    media_image1.png
    418
    440
    media_image1.png
    Greyscale

Regarding claim 10, Voegele further discloses wherein the top portion 11 is at least substantially concave (at 29 and 30; Fig. 2).  
Regarding claim 11, Voegele further discloses wherein the top portion 11 is concave (at 29 and 30; Fig. 2), wherein a top surface of the top portion 11 above the first side forms a first angle with a top surface of the top portion 11 above the second side in the closed resting position, and wherein the top surface of the top portion 11 above the first side forms a second angle with the top surface of the top portion 11 above the second side in the open position, where the first angle is greater than the second angle (see angle in Fig. 7 (closed/resting) vs. Fig. 9 (open)).  
Regarding claim 13, Voegele further discloses wherein each of the first and second opposing sides 12, 13 is convex (outwardly angle portion occurring when the sides taper into the tips - Figs. 1 & 2).  
Regarding claim 14, Voegele further discloses wherein the clip is composed of a bioabsorbable material (column 8, lines 13-22).  
Regarding claim 15, Voegele further discloses wherein the clip is composed of a radiolucent material (see Col. 8, lines 30-32, a known biocompatible agent to lower friction within the scope of Voegele’s disclosure is disclosed by US 5,407,445 to Tautvydas at Col. 4, lines 32-38 as being radiolucent).
Regarding claim 23, the limitation ‘wherein the first distance of the closed resting position is designed to accommodate a thickness of everted tissue edges to which the clip is to be applied while maintaining sufficient gripping force thereon’ is dependent on the everted tissue thickness.  No further structural features/limitations have been added via this limitation and it is considered that the first distance between the tips of Voegle’s clip (closed resting position of the clip best seen in Fig. 1) would be capable of accommodating a thickness of everted tissue edges if the thickness were complimentary to the first distance, which is purely situational.  See Response to Arguments section above, as well.
Regarding claim 25, Voegele further discloses wherein said open position is an intermediate open position (see Fig. 8, which is an intermediate open position as compared to Fig. 9’s full open position).
Regarding claims 26-27, Voegele further discloses said at least one clip being recoverable from deformation; said at least one clip being temporarily deformable (see Col. 8, lines 13-22, the marker can be made of absorbable polymers; Applicant’s specification states at [0025] that the clip can be made of an absorbable polymer, therefore since the clip is disclosed as being made of the same material disclosed by Voegele, then Voegele’s device would be recoverable from deformation as well, in addition, it would be temporarily deformable).
Regarding claim 28, Voegele further discloses wherein said open position is a non-resting position (see Figs. 8-9, the open position is shown while forces are acting upon the clip).
 
Allowable Subject Matter
Claims 4-6, 8, 9, 12, 16-22, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  See MPEP 704.01.

Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive.  
It is noted that Applicant appears to allege that the clip tips can be closed, and reincorporates previous arguments.  As mentioned in the previous Office Action, the claim recites “a first distance between the first and second tips”.  The scope of this limitation requires that the tips are separated apart (at some specified distance), and not touching. If the tips were touching, there would not be a first distance between the tips, rather, there would be zero distance between the tips.  Thus, the limitation “a first distance” implies a non-zero positive distance between the tips.  Thus, the previous Examiner statement that the first distance between them precludes the tips from physically touching to be truly closed remains true.  Applicant further alleges that the generally parallel legs of the pre-formed configuration of Fig. 4 cannot be considered to be a closed position.  Notably, the BRI of the term “closed position” is that the tips are set a first distance apart, and that the open position is defined as the tips being at a greater distance apart than in the closed position (see [0019] of the spec. as filed).  Thus, the “closed position” merely requires the tips to be at a first distance which is less than a distance of an “open position” – there is no requirement as to what the first distance must be or any maximum distance considered to be within the first distance.  Accordingly, Fig. 4 is considered the “closed” position, where the clip is also “resting”, as no external force is being applied to the clip (e.g., it is in the same configuration shown in Figs. 1-2) and the tips are set at a first distance apart.  Figs. 8 and 9 show the clip in an “open position”, where the tips are set apart at a greater distance than the distance between the tips in Fig. 4.  
Regarding claim 10, the claim as amended recites “the top portion is at least substantially concave”.  There is no guidance in the spec. as to what is considered substantially concave.  The Examiner interprets the surfaces indicated by 29 and 30 to be concave from the apex of tips 27/28 all the way to where the surfaces meet flat top 16 as showing a concave surface.  Thus, across a substantial portion of the top portion of the clip, it is concave, and therefore Voegele still reads on the claim.  Regarding claim 15, see the portion of Voegele cited above.  Claims 25-28 are rejected as shown above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771